Citation Nr: 1007621	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran's disabilities resulting from a 
November 1961 motor vehicle accident were the result of his 
own willful misconduct.

2.  Entitlement to service connection for residuals of a left 
elbow fracture.

3.  Entitlement to service connection for bilateral median 
and ulnar nerve neuropathy.

4.  Entitlement to service connection for residuals of a 
cervical spine fracture.

5.  Entitlement to service connection for cervical spine 
myelopathy.

6.  Entitlement to service connection for a bladder disorder, 
claimed as cystitis and/or bladder obstruction.

7.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).

In a November 2009 statement, the Veteran indicated that he 
wished for his claim for service connection for hepatitis be 
"deferred" at that time.  However, there is no regulation 
which provides for an issue on appeal, once certified, to be 
"deferred" from appellate adjudication.  Moreover, there is 
no evidence that the Veteran wished to withdraw that issue, 
in accordance with 38 C.F.R. § 20.202 and 38 C.F.R. 
§ 20.204(b).  Accordingly, the issue of entitlement to 
service connection for hepatitis will be adjudicated herein.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's 
disabilities that resulted from a November 1961 motor vehicle 
accident were incurred as a direct result of an act of 
willful misconduct.

2.  The Veteran's residuals of a left elbow fracture was not 
incurred in the line of duty, but was incurred as a direct 
result of an act of willful misconduct.

3.  The Veteran's bilateral median and ulnar nerve neuropathy 
was not incurred in the line of duty, but was incurred as a 
direct result of an act of willful misconduct.

4.  The Veteran's residuals of a cervical spine fracture was 
not incurred in the line of duty, but was incurred as a 
direct result of an act of willful misconduct.

5.  The Veteran's cervical spine myelopathy was not incurred 
in the line of duty, but was incurred as a direct result of 
an act of willful misconduct.

6.  The Veteran's bladder disorder was not incurred in the 
line of duty, but was incurred as a direct result of an act 
of willful misconduct.

7.  The Veteran's hepatitis was not incurred in the line of 
duty, but was incurred as a direct result of an act of 
willful misconduct.


CONCLUSIONS OF LAW

1.  The Veteran's disabilities that resulted from a November 
1961 motor vehicle accident were the result of his own 
willful misconduct.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301 (2009).

2.  Residuals of a left elbow fracture was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2009).

3.  Bilateral median and ulnar nerve neuropathy was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.301, 3.303 (2009).

4.  Residuals of a cervical spine fracture was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2009).

5.  Cervical spine myelopathy was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 
(2009).

6.  A bladder disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2009).

7.  Hepatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that each of the claimed 
disabilities was the result of a November 1961 motor vehicle 
accident in service.  He argues that the evidence of record 
does not support the line of duty determination that his 
actions at the time of the motor vehicle accident constituted 
willful misconduct.  He points to the affidavit of a local 
mechanic who opined that the motor vehicle had a mechanical 
malfunction, and to the absence of his being charged with an 
offense under the Uniform Code of Military Justice.

Willful Misconduct/ Line of Duty Determination

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the Veteran's own willful misconduct.  38 C.F.R. 
§ 3.301.

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  An action will be 
willful misconduct if it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  However, a mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Id. 

VA regulations state that no compensation shall be paid if a 
disability is the result of alcohol abuse.  An injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in the line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this 
regulation, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has 
ruled that direct service connection for a disability which 
results from a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits where, as here, the 
claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 
64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 
31263 (1998).

The evidence of record shows that the Veteran was involved in 
a traffic accident on November 12, 1961 at approximately 0056 
hours.  The evidence of record includes the Veteran's own 
statement that he had attended a drive-in movie with another 
service member, during which time they consumed "some rum 
and coke."  He noted that it was "the first time in several 
months that I had consummed (sic) any alcoholic beverages."  
After this movie, the Veteran stated, they drank coffee and 
the Veteran changed a tire on his motor vehicle.  He then 
left his friend, and proceeded towards the military base.  He 
stated that although he had no memory of the motor vehicle 
accident itself, he remembered being "completely absorbed in 
these thoughts [of future job opportunities]," had no 
awareness of either speeding or negligent driving, or that he 
acted "in a manner that would cause harm to my person or to 
the person or property of another."

The November 1961 Line of Duty Determination report noted 
that at the time of the Veteran's admission to the base 
hospital, he was found to be under the influence of alcohol, 
based on the presence of an odor of alcohol.  No blood 
specimen for alcohol determination was taken.  Additionally, 
the alleged circumstances were noted to have been that the 
Veteran was traveling at a high rate of speed, up to and 
above 100 miles per hour, while being trailed by the El Paso 
County Sheriff's Patrol, nearby the military base.  During 
said chase, he attempted to turn onto the road entering the 
military base, at which point, the Veteran's motor vehicle 
left the pavement and became airborne.  The motor vehicle 
flew approximately 80 feet, and turned over several times, 
before coming to rest approximately 280 feet from the first 
skid marks.  Initial treatment records from the military 
hospital indicated that the Veteran was admitted to the 
hospital in a semi-comatose state, in a cyanotic condition 
with flail chest, hypotension, bradycardia, and with 
lacerations to his flanks and left elbow.  A tracheotomy was 
performed, and the Veteran required artificial resuscitation.  
He remained an inpatient for a significant period of time, 
during which he was transferred by air ambulance to a 
different medical facility which would better serve his 
condition.

A December 1961 service treatment record indicated that due 
to multiple sustained injuries, to include a cervical spine 
fracture with paresis that had yet to improve, it was likely 
that the Veteran would be unable to return to active duty.  A 
January 1962 affidavit of a local automobile mechanical noted 
that on inspection of the motor vehicle subsequent to the 
accident, it appeared that the accelerator was in a very worn 
condition, and was hung in a wide open position, indicating 
that the carburetor on the engine was hung in an open 
position before the wreck occurred.  An undated deposition of 
the local municipal police department noted that if the 
accelerated was, in fact, hung in a wide open position, that 
it was possible to crash the motor vehicle due to 
malfunction.  

The February 1963 clinical examination diagnosed myelopathy 
of the cervical cord, compound commuted fracture of the 
distal ulna, with nerve involvement of the left median and 
ulnar nerve; neuropathy of the left ulnar nerve; and chronic 
cystitis.  Each of these diagnoses was noted to be incurred 
not in the line of duty, but due to the Veteran's own 
misconduct.  The April 1963 recommended findings of the 
Physical Evaluation Board noted that the Veteran's multiple 
disabilities were due to misconduct.  He was recommended for 
separation without disability severance pay, as he was unfit 
for service and his disability was permanent.  His Department 
of Defense Form DD-214, Armed Forces of the United States 
Report of Transfer of Discharge, reflected that the Veteran 
was discharged honorably, but that he was not entitled to 
receive disability severance pay.

The Veteran's actions prior to and in conjunction with the 
November 1961 motor vehicle accident qualify as willful 
misconduct for VA purposes.  The Veteran admitted that he had 
been drinking prior to the accident; he noted that he then 
drank coffee prior to getting in the car, but there is no 
specific evidence as to the amount of alcohol the Veteran had 
consumed, nor how long of a period elapsed between the end of 
his drinking and the beginning of his driving.  However, the 
amount of alcohol appeared to be such that when the police 
arrived on the scene after the accident, the investigating 
officer could sense an odor of alcohol on the Veteran and 
indicated that he appeared under the influence of alcohol.  
Moreover, the November 1961 line of duty report, which 
included findings of the now-unavailable police report, noted 
that the Veteran had been speeding to excess of 100 miles per 
hour, while being chased by a police vehicle.  The speed at 
which the Veteran traveled, coupled with his attempt to turn 
at a T-intersection (as described in the November 1961 police 
captain's testimony) into the military base, resulted in his 
car becoming airborne for a distance of at least 80 feet.  
This evidence, specifically that the Veteran drank alcohol 
shortly prior to driving a motor vehicle, and attempted to 
evade law enforcement by driving his car at excessive speed, 
constitutes reckless driving, and as such, willful 
misconduct.  The Veteran's actions thus constituted "willful 
misconduct" for VA purposes.  See 38 C.F.R. § 3.1(n).  
Accordingly, the evidence of record shows that disabilities 
resulting from the Veteran's November 1961 motor vehicle 
accident were incurred as a direct result of an act of 
willful misconduct.

The Board has considered the Veteran's argument in his 
December 2009 statement that he was never charged with an 
offense under the Uniform Code of Military Justice, and 
received an honorable discharge from service.  However, it is 
also not clear that such charges were ever considered, as it 
was clear from a December 1961 service treatment record that 
the Veteran would not be able to remain on active duty due to 
the severity of his injuries.  Thus, as a medical discharge 
was likely, and was ultimately given, there may have been no 
need to resort to formal charges to initiate a discharge from 
service.  

Additionally, the Veteran's injuries were not incurred in the 
line of duty for VA purposes.  The November 1961 line of duty 
determination concluded that the Veteran had been under the 
influence of alcohol, based on the presence of the odor of 
alcohol, at the time police arrived on the scene of the 
accident.  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in the line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  38 C.F.R. § 3.301(a).  
For the purpose of this regulation, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 
105 (West 2002); 38 C.F.R. § 3.1(m).  

Furthermore, VA's General Counsel has ruled that direct 
service connection for a disability which results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. 
Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 
(1998).  In this case, the evidence of record shows that the 
Veteran's use of alcohol prior to the November 1961 accident 
was sufficiently excessive to cause disability to the user.  
Indeed, as noted above, the Veteran admitted to consuming 
alcohol prior to the accident, and was found to be under the 
influence of alcohol after the accident occurred.  
Accordingly, the evidence of record shows that the Veteran's 
disabilities that resulted from the November 1961 motor 
vehicle accident were not incurred in the line of duty.

The Veteran has asserted that he was unrepresented during the 
line of duty proceedings, and that he was an innocent service 
member who is the victim of circumstances, to include the 
semi-comatose state in which he arrived at the hospital.  
However, a December 1961 letter from the Veteran's commanding 
officer to his parents indicated the importance of the line 
of duty determination on future benefits, and suggested that 
they hire counsel to advocate on the Veteran's behalf.  The 
documented testimonies of the local mechanic and police 
captain, both dated in January 1962, are of record, and 
review of the claims file indicates that such evidence was 
submitted on behalf of the Veteran's claim that the motor 
vehicle accident was not the result of willful misconduct, 
and considered in such determinations.

Moreover, the Veteran has argued that there is no real 
evidence to support a finding of willful misconduct; he 
disagrees with VA's finding that the January 1962 statement 
of the local mechanic, in particular, supports the theory 
that the car suffered mechanical failure and this was the 
true cause of the accident.  However, review of the 
mechanic's testimony, which concludes that the accelerator 
was stuck in an open position, thus causing increased speed, 
reflects that he inspected the car after the accident in 
question.  Thus, even based on the mechanic's claimed 
expertise, it is solely his opinion that the accelerator was 
stuck open prior to the accident, when he only inspected the 
vehicle after the crash, which by the mechanic's own 
admission had been "wrecked."  Additionally, with respect 
to the police captain's testimony, it essentially stated that 
if, in fact, a hypothetical car had been subject to a stuck 
open accelerator, it would have been likely that such a crash 
would have ensued had the driver attempted to turn at a "T-
bone" intersection like that at the entrance to the military 
base.  The police captain's testimony is predicated on 
accepting the mechanic's opinion as fact; it does not address 
the Veteran's specific case, and does not comment as to the 
effect of the use of alcohol, or the excessive speed used to 
evade police chase as documented in the line of duty 
determination.  Thus, the police captain's testimony is 
useful only as a hypothetical theory; it simply does not 
address the Veteran's case.  See, e.g., Sacks v. West, 
11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509, 
514 (1998).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

However, as noted above, no compensation shall be paid if the 
disability resulting from injury or disease in service is a 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the Veteran's own willful misconduct.  38 C.F.R. 
§ 3.301.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Residuals, Left Elbow Fracture

The medical evidence of record shows that as a result of the 
November 1961 motor vehicle accident, the Veteran sustained a 
compound comminuted fracture of the distal ulna, which 
underwent surgical reconstruction during the Veteran's 
lengthy rehabilitation.  The February 1963 clinical 
examination found that it had also resulted in nerve 
involvement, specifically neuropathy, of the left median and 
ulnar nerve.  The April 1963 physical evaluation board 
examination noted that the residuals of this fracture were 
permanent, disabling, and was due to misconduct.  

An April 2003 VA outpatient treatment record noted that the 
Veteran had surgery on his left elbow in 1961 as a result of 
injuries sustained in a motor vehicle accident.  A May 2003 
private opinion letter noted that the Veteran's November 1961 
motor vehicle accident, in service, had resulted in injuries 
to include an open fracture of the left forearm, which was 
permanent.  Other VA outpatient treatment records from that 
time through June 2009 reflect that the Veteran continued to 
experience left elbow pain, with associated scars from the 
open fracture repair and with left forearm muscle wasting.  

The medical evidence of record clearly shows that the 
Veteran's left elbow injury, subsequent left elbow surgery, 
and residual symptoms to include pain, scars, and muscle 
wasting, were caused by the November 1961 motor vehicle 
accident.  As noted above, for VA purposes, these injuries 
are not considered to have been incurred in the line of duty 
and are considered to have been incurred as a direct result 
of an act of willful misconduct.  As such, service connection 
for residuals of a left elbow fracture is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran's residuals of 
a left elbow fracture were incurred as a direct result of 
willful misconduct, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 54-56.

Bilateral Median and Ulnar Nerve Neuropathy 

The medical evidence of record shows that as a result of the 
November 1961 motor vehicle accident, the Veteran sustained a 
compound comminuted fracture of the distal ulna, which 
underwent surgical reconstruction during the Veteran's 
lengthy rehabilitation.  The February 1963 clinical 
examination found that it had also resulted in nerve 
involvement, specifically neuropathy, of the left median and 
ulnar nerve; the April 1963 physical evaluation board 
examination noted that this neuropathy was permanent, 
disabling, and was due to misconduct.  

A March 2003 private treatment record noted that the Veteran 
had muscle atrophy of the forearms and hands bilaterally, 
with limited grip ability, which was secondary to the 
November 1961 inservice motor vehicle accident.  A May 2003 
private opinion letter concluded that the injuries resulting 
from Veteran's 1961 motor vehicle accident included a 
permanent partial paralysis of both forearms and hands.  
Additionally, left forearm muscle wasting, with contractures 
of the lateral three fingers, was noted on physical 
examination in September 2008.

The medical evidence of record clearly shows that the 
Veteran's bilateral median and ulnar nerve neuropathy were 
caused by the November 1961 motor vehicle accident.  As noted 
above, for VA purposes, these injuries are not considered to 
have been incurred in the line of duty and are considered to 
have been incurred as a direct result of an act of willful 
misconduct.  As such, service connection for bilateral median 
and ulnar nerve neuropathy is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran's bilateral 
median and ulnar nerve neuropathy as incurred as a direct 
result of willful misconduct, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54-56.

Cervical Spine Fracture; Cervical Spine Myelopathy

The medical evidence of record shows that the Veteran 
sustained an injury to the cervical spine as a result of the 
November 1961 motor vehicle accident.  Specifically, a 
December 1961 service treatment record noted that he 
sustained a compression fracture of the C6 vertebra, with 
myelopathy of the cervical cord secondary to that fracture.  
The April 1963 physical evaluation board examination found 
that the cervical cord myelopathy was permanently disabling 
and was due to the Veteran's misconduct.  Subsequent to 
service, a May 2003 private opinion letter noted that the 
Veteran's November 1961 motor vehicle accident resulted in 
injuries to include a dislocation fracture of the fifth 
cervical vertebra and an accompanying cervical cord injury.  
VA outpatient treatment records beginning in October 2003 
reflect that the Veteran had ultimately undergone a fusion of 
the C5 to C7 vertebrae, and continued to have some resulting 
paralysis.

The medical evidence of record clearly shows that the 
Veteran's cervical spine fracture and cervical spine 
myelopathy were both caused by the November 1961 motor 
vehicle accident; indeed, these conditions were both noted 
during the Veteran's military service as being related to 
that accident, and the Veteran's private physician concurs as 
to the conditions' etiology.  As noted above, for VA 
purposes, these injuries are not considered to have been 
incurred in the line of duty and are considered to have been 
incurred as a direct result of an act of willful misconduct.  
As such, service connection for residuals of a cervical spine 
fracture, and for cervical spine myelopathy, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran's cervical 
spine fracture and cervical spine myelopathy were incurred as 
a direct result of willful misconduct, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 54-56.

Bladder Disorder

The medical evidence of record shows that following the 
November 1961 motor vehicle accident, the Veteran was 
admitted to the hospital in a semi-comatose state, in a 
cyanotic condition with flail chest, hypotension, 
bradycardia, and with lacerations to his flanks and left 
elbow.  Because of his lack of consciousness, he was 
catheterized, and remained so until he was able to void on 
his own.  During the course of the Veteran's recovery, he 
unfortunately incurred cystitis due to a urinary tract 
infection caused by aerobacter klebsiella in September 1962.  
Additionally, discovery of a bladder neck obstruction in 
March 1963 required a cystoscopy and Y-V plasty repair the 
same month.  At the April 1963 physical evaluation board 
examination, these diagnoses were noted.  Subsequent to 
service, an October 2003 VA outpatient treatment record noted 
that the Veteran experienced chronic incontinence (manifested 
by drips before urinating).

The Veteran noted that the cystitis was caused by a six-week 
use of catheter during the course of his motor vehicle 
accident recovery, and that he had not "been the same" 
since.  However, prior to the Veteran's November 1961 motor 
vehicle accident, there was no evidence of cystitis or other 
bladder disorder in his service treatment records.  Thus, it 
appears that the cystitis, and related symptoms, began at the 
time the Veteran was being treated for injuries sustained in 
the motor vehicle accident, as the severity of his injuries 
put him in a semi-comatose state and unable to void on his 
own.  Thus, the requirement of a catheter, and the consequent 
urinary tract infection and bladder neck obstruction, 
resulted from the treatment of the injuries sustained in the 
November 1961 motor vehicle accident.  As noted above, for VA 
purposes, these injuries are not considered to have been 
incurred in the line of duty and are considered to have been 
incurred as a direct result of an act of willful misconduct.  
As such, service connection for a bladder disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran's bladder 
disorder was incurred as a direct result of willful 
misconduct, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 54-56.

Hepatitis

The medical evidence of record shows that following the 
November 1961 motor vehicle accident, the Veteran was 
admitted to the hospital in a semi-comatose state, in a 
cyanotic condition with flail chest, hypotension, 
bradycardia, and with lacerations to his flanks and left 
elbow.  A December 1961 service treatment record notes that 
as a result of the severity of the Veteran's injuries, six 
blood transfusions were performed during the course of the 
Veteran's first seven weeks in the hospital, beginning at the 
time of his arrival in the emergency department immediately 
following the accident.  

Hepatitis was first noted in an April 1993 letter to the 
Veteran from a local blood bank, which had screened a March 
1993 blood donation and found it contained hepatitis B core 
antigens.  Laboratory testing conducted in October 1993 found 
that the Veteran's blood, in fact, had both evidence of 
hepatitis A antibodies and hepatitis B antibodies.  A 
November 1993 private treatment record interpreted those 
laboratory results to mean that the Veteran had previously 
been infected by both types of hepatitis, probably from a 
past blood transfusion.  

The medical evidence of record clearly shows that six blood 
transfusions were required as a result of the injuries 
sustained in the November 1961 motor vehicle accident, and 
relates the Veteran's hepatitis to those blood transfusions.  
As noted above, for VA purposes, the injuries sustained in 
the November 1961 motor vehicle accident are not considered 
to have been incurred in the line of duty and are considered 
to have been incurred as a direct result of an act of willful 
misconduct.  As such, service connection for hepatitis, as 
having resulted from blood transfusions required in treating 
the injuries sustained in the November 1961 motor vehicle 
accident, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran's hepatitis was 
incurred as a direct result of willful misconduct, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 54-
56.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
July 2003, December 2008, and May 2009 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the Veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in the December 2008 and May 2009 
letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, except for those records which were sought by the 
directives of the November 2007 Remand, the availability of 
which is discussed below.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The Veteran has not indicated, and the record does 
not contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration (SSA); 
therefore, the RO's failure to request and obtain any 
relevant SSA records was not in error.  38 C.F.R. § 3.159 (c) 
(2).  Although a VA examination was not conducted with 
respect to the Veteran's claims for service connection, none 
was required, as the preponderance of the evidence relates 
each of the Veteran's claimed disabilities to his November 
1961 motor vehicle accident, such that service connection is 
barred by law.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, following the November 2007 Remand in this 
case, in August 2008, the RO contacted each of the sources of 
the records sought by the November 2007 Remand.  Negative 
responses were received in August 2009 from the National 
Personnel Records Center, the local municipal sheriff's 
office, and the military base at which the November 1961 
motor vehicle accident occurred.  Similar negative responses 
were received in October 2008 from the state department of 
transportation, and in November 2008 from the medical 
facility at that military base where the Veteran was first 
treated subsequent to his motor vehicle accident.  The June 
2009 formal finding memorandum noted that "all efforts to 
obtain the needed information have been exhausted and further 
attempts are futile;" the Board agrees that the RO made a 
concerted effort to obtain the records, but that the record 
reflects that documentation of the accident is either 
unavailable or has already been destroyed because the 
accident occurred more than 40 years ago.  The Veteran was 
notified of the unavailability of these records in October 
2009, and provided an opportunity to respond prior to the 
issuance of the November 2009 supplemental statement of the 
case.  Accordingly, the Board finds that there has been 
substantial compliance with the directives of the November 
2007 Remand in this case, such that an additional remand to 
comply with such directives is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran's disabilities that resulted from a November 1961 
motor vehicle accident were the result of his own willful 
misconduct.

Service connection for residuals of a left elbow fracture is 
denied.

Service connection for bilateral median and ulnar nerve 
neuropathy is denied.

Service connection for residuals of a cervical spine fracture 
is denied.

Service connection for cervical spine myelopathy is denied.

Service connection for a bladder disorder is denied.

Service connection for hepatitis is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


